Citation Nr: 0112612	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service connected residual scars with multiple intra-
abdominal lacerations of the small bowel, transverse colon 
and duodenum secondary to a stab wound.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service connected neurovascular deficit of the left 
peroneal nerve secondary to a stab wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
September 1997 with 10 years, nine months and 22 days of 
prior active service.

This appeal arises from a September 1999 rating decision of 
the St. Louis, Missouri Regional Office (RO).


REMAND

A July 1994 medical board report indicates that the veteran 
had received multiple stab wounds of the abdomen in June 
1994.  He underwent 4 surgeries within the first 24 hours 
following the injuries which included multiple small bowel 
lacerations, transverse colon laceration, duodenal 
laceration, aortic laceration and superior mesenteric artery 
and vein injuries.  He had 2 small bowel resections with 
primary repair of the transverse colon, duodenal laceration 
and aortic laceration.  He then had continued episodes of 
duodenal bleeding.  A third operation repaired his superior 
mesenteric artery and ligated the superior mesenteric vein 
leaving the distal small bowel with questionable viability.  
After a second look laparotomy, there was a viable small 
bowel.  Postoperatively, the veteran developed acute renal 
failure requiring daily dialysis.  He also suffered from 
marked neurovascular deficit in the distribution of the 
peroneal nerve on the left and mild weakness of the right 
foot dorsi flexors.  The diagnoses were multiple stab wounds 
to the abdomen, acute renal failure secondary to hypotension 
and acute tubular necrosis, mild muscular weakness, and 
anemia.  

On the September 1997 separation examination, under 
physician's summary, it was noted that there was common 
peroneal neuropathy, left worse than right, from a stab wound 
to the abdomen in June 1994.  

The veteran contends that higher ratings should be assigned 
for his service connected disabilities.  A 10 percent 
evaluation is in effect for residual scar of the abdomen; 
however, the grant of service connection has not addressed 
the multiple intra-abdominal lacerations of the small bowel, 
transverse colon, and duodenum secondary to the stab wound.  
It is unclear from the record which muscle group or groups of 
the abdomen was involved in the stabbing wound.  In addition, 
the September 1997 separation report noted peroneal 
peripheral of both lower extremities; whereas, the grant of 
service connection only included the left leg.  In the case 
of Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
determined that an appellant was entitled to separate ratings 
for residuals of an injury to include painful scars as the 
assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  
Following the gathering of all current treatment records, the 
RO should readjudicate the veteran's increased rating claims 
consistent with the holding in Esteban to include 
consideration of whether the assignment of separate ratings 
are appropriate for scars, affected muscle group or groups of 
the abdomen, the internal organs, and whether service 
connection is warranted for peroneal neuropathy of both lower 
extremities. 

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's disability 
under all of the applicable rating criteria.  Accordingly, 
the veteran should be afforded VA skin, surgical and 
neurologic examinations to include complete clinical 
findings.

Also in regard to the claims for higher evaluations, the 
Court has held that unlike claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, as the rating action 
appealed from was the initial grant of service connection for 
the veteran's residuals of a stab wound, the RO should 
consider the proper evaluations to be assigned pursuant to 
the Court's holding in Fenderson.


In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for the disabilities at issue in 
recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder.  Once 
obtained, records should be permanently 
associated with the claims file.  

2.  Following completion of the above 
development, the veteran should be 
afforded VA surgical, scar and neurology 
examinations.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disabilities at issue in light of 
the whole recorded history.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  A copy of this Remand must 
be furnished to the examiners prior to 
the examinations.  All criteria in each 
of the relevant diagnostic codes must be 
addressed in order for the Board to 
evaluate each disability and justify to 
the veteran the rating to be assigned for 
each disability on appeal. 

The surgical examiner should ascertain 
the current severity of the service 
connected residuals of a stab wound of 
the abdomen.  All indicated special tests 
and studies should be accomplished.  The 
examination report must contain a 
complete listing of complaints, medical 
history and sufficient clinical 
information so that the Board may address 
each and every criterion to be considered 
under the rating criteria for muscle 
injury and all residual disability 
dealing with internal organs.   

The scar examiner should determine the 
current severity of all scars associated 
with the service connected stab wound.  
All indicated special tests and studies 
should be accomplished.  The examiner 
should indicate whether there is evidence 
of superficial, poorly nourished scars 
with repeated ulceration; superficial 
scars that are tender and painful on 
objective demonstration; or whether there 
is any evidence of limitation of 
functioning of the body part affected by 
any scar.  Each of the above criteria 
must be addressed by the examiner.

The neurology examiners should determine 
the current severity of the service 
connected peroneal neuropathy of the left 
lower extremity.  All indicated special 
tests and studies should be accomplished 
to include X-rays.  The neurologist 
should provide complete clinical findings 
relative to peroneal neuropathy 
disability of the left lower extremity.  

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of the 
evidence of record.  The RO should 
specifically determine whether separate 
ratings should be assigned for scars, 
muscle damage, internal organs and for 
neuropathy of the left and right lower 
extremities.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC should also 
include consideration of the provisions 
of 38 C.F.R. § 3.655 in the event that 
the veteran fails to appear for a 
scheduled examination (the RO should also 
include in the claims folder a copy of 
the letter scheduling the veteran for an 
examination).  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




